DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2022 has been entered.
 
RESPONSE TO AMENDMENT
Claims 1-10, 13, 14, and 18-25 are pending in the application, claims 5-9, 13, 14, and 21-23 are withdrawn from consideration.  Claims 11, 12, and 15-17 have been cancelled.
Amendments to the claims 1, 5, and 25, filed on 12 April 2022, have been entered in the above-identified application.

Response to Arguments
Applicants' arguments in the response filed 12 April 2022, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants’ arguments and amendments to the claims.  A new grounds of rejection have been presented below over new art.  However, in that some of the arguments still pertain the rejections made they have been addressed below in an effort to promote compact prosecution.
Applicants argue that a person of ordinary skill in the art would not have reasonably expected that the polyol of Maxey, when used as the polyol to form the polyurethane foam disclosed by Yoshimura'465 in view of Xia, to achieve the compressibility required by Yoshimura'465.  There being no reasonable basis for expecting the resultant foam to have the required compressibility of 5% to 40% as required by Yoshimura'465 (claim 1 of Yoshimura'465).  The examiner respectfully disagrees.  In the instant case, the polyurethane foam of Yoshimura'465 is generic, in that it doesn't specify what kind of polyol and polyisocyanate are used to form the reaction product polyurethane foam, only that it has to be flexible and have a certain compressibility.  However, Maxey recites "in the field of flexible foams, the ability of the foam to support a given load is generally directly proportional to the foam's density" ([Col. 1: li. 12-15] of Maxey).  Maxey goes on to disclose that a substantially fully cured water-blown flexible polyurethane foam prepared from a reaction product involving polyols, isocyanates, and water can have its compressibility tailored ([Col. 1: li. 27-30 and 42-51], [Col. 4: li. 19-40] of Maxey); and that any polyols usable in production of polyurethane foams are applicable ([Col. 4: li. 41-42] of Maxey).  As such, a person of ordinary skill in the art at the time the invention was made could have used both the polyol of Maxey, as well as tailored the resultant polyurethane foam by the disclosure of Maxey to attain a polyurethane foam with the compressibility required by Yoshimura'465.
Therefore, in light of applicants' arguments, it is the decision of the examiner that the combination of Yoshimura'465 in view of Xia and Maxey is still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-3, 10, 19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (WO 2017/056465 A1) (referred to herein as "Yoshimura'465") in view of Xia et al. (US 2011/0111657 A1).
Regarding Claims 1 and 25:  Yoshimura'465 discloses an embossed composite material for use as a vehicle interior ([Pg. 1, paragraphs 1 to 2] of Yoshimura'465); wherein said composite material comprises a skin material (ref. #1) and a flexible polyurethane foam sheet (ref. #2), and a lining (ref. #3) on a side of the foam sheet opposite the skin material (figure 3 and [Pg. 2, paragraph 6] of Yoshimura'465).  Yoshimura'465 also discloses that a plurality of recess portions (ref. #11) are formed by pressing the skin material into the foam sheet to a level below the interface layer between the skin material and the foam sheet (figure 3 of Yoshimura'465).  Yoshimura'465 also discloses that the skin material can be a woven fabric, knitted fabric, synthetic or artificial leather that comprises fibers, and having a thickness in the range of 0.5 to 3.0 mm from the viewpoint of being able to impart the embossment design ([Pg. 3, paragraph 8 to Pg. 4, paragraph 1], and [Pg. 4, paragraph 5] of Yoshimura'465).  Specifically, Yoshimura'465 provides for --a synthetic resin skin material composite, comprising: a resin skin material; and a cushion layer; wherein the resin skin material has recesses at a side of the resin skin layer, and each of the recesses has a depth in a thickness direction of the synthetic resin skin material composite, such that the recesses extend from the resin skin layer into the cushion layer beyond an interface between the resin skin material and the cushion layer that is present in a region without a recess-- {instant claims 1 and 25}, --wherein the cushion layer consists of a polyurethane foam-- {instant claim 1}, and --wherein the synthetic resin skin material composite is an automotive interior part-- {instant claim 25}.
Yoshimura'465 fails to disclose --a urethane resin skin material comprising a urethane resin skin layer provided at one surface of a substrate; wherein the substrate includes a base cloth of a woven fabric or a knitted fabric; and a cushion layer that is placed at a surface on an opposite side of the substrate from the surface of the urethane resin skin material at which the urethane resin skin layer is provided-- {instant claims 1 and 25}.
Xia discloses a synthetic leather article comprising a substrate and a coating on at least one surface of the substrate, the coating comprising a resin and a polymeric colorant ([0001], [0007], [0008], and [0017] of Xia).  Xia also discloses that the coating comprises a polymer, prepolymer, or resin that are selected to provide an article that is flexible and durable, while providing the properties necessary or desirable for mimicking real leather, and that the prepolymer, polymer, or resin can be a polyurethane resin ([0021] of Xia).  It is also disclosed by Xia that the substrate can be any suitable substrate, such as a fibrous substrate of a woven textile, or knitted textile of any suitable natural, synthetic fibers, or combinations thereof ([0018] of Xia).  Xia further discloses that the formed synthetic leather article can have a thickness of about 2 mm ([0076], [0082], and [0083] of Xia).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the synthetic leather article of Xia as the resin skin material of the synthetic resin skin material composite disclosed by Yoshimura'465 in order to have --a urethane resin skin material comprising a urethane resin skin layer provided at one surface of a substrate; wherein the substrate includes a base cloth of a woven fabric or a knitted fabric; and a cushion layer that is placed at a surface on an opposite side of the substrate from the surface of the urethane resin skin material at which the urethane resin skin layer is provided--.  One of ordinary skill in the art would have been motivated to have incorporated the synthetic leather of Xia as the resin skin material of the synthetic resin skin material composite disclosed by Yoshimura'465, from the stand-point of providing a synthetic leather article that is flexible and durable, while providing the properties necessary or desirable for mimicking real leather ([0021] of Xia).
(Furthermore, a person having ordinary skill in the art at the time of the invention was made would have realized that the 2 mm thickness of the synthetic leather article of Xia is well within the specified range of 0.5 to 3.0 mm for the skin layer thickness disclosed by Yoshimura'465.  As such, the synthetic leather disclosed by Xia is clearly envisaged to be a viable synthetic leather skin as disclosed by Yoshimura'465 and would be able to accept the embossment disclosed by Yoshimura'465.)
Regarding Claim 2:  Yoshimura'465 in view of Xia discloses that the cushion layer can have a thickness from 3 to 15 mm (e.g. 10 mm) ([Pg. 3, paragraph 2] and [Pg. 7, paragraph 4] of Yoshimura'465); which anticipates the claimed range of --1 mm to 15 mm--.  See MPEP §2131.03(I).  Yoshimura in view of Xia also discloses that the thickness of the cushion layer is larger than a thickness of the urethane resin skin material (Table 2, [Pg. 3, paragraph 2], and [Pg. 4, paragraph 5] of Yoshimura'465; and [0076], 0082], and [0083] of Xia).
Regarding Claims 3 and 10:  Yoshimura'465 in view of Xia discloses that the urethane resin skin material is a dry resin skin material ([0082] and [0083] of Xia).
Regarding Claim 19:  Yoshimura'465 in view of Xia discloses that the polyurethane foam is a flexible polyurethane foam ([Pg. 2, paragraphs 4 and 7] of Yoshimura'465).
Regarding Claim 24:  Yoshimura'465 in view of Xia discloses an automotive interior part comprising the synthetic resin skin material composite ([Pg. 1, paragraph 2] and [Pg. 8, paragraph 9] of Yoshimura'465).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (WO 2017/056465 A1) (referred to herein as "Yoshimura'465") in view of Xia et al. (US 2011/0111657 A1) as applied to claim 1 above, and further in view of Carlson et al. (US 2006/0000186 A1).
Yoshimura'465 in view of Xia is relied upon as stated above.
Regarding Claim 4:  Yoshimura'465 in view of Xia discloses a synthetic resin skin material composite, but fail to disclose that --the synthetic resin skin material has a plurality of holes that penetrate entirely through the urethane resin skin material and the cushion layer in the thickness direction of the synthetic resin skin material composite--.
Carlson discloses a panel structure that can be employed in a variety of articles, such as an automotive vehicle as an interior panel structure ([0002] and [0015]-[0016] of Carlson).  It is also disclosed by Carlson that the panel structure may include one or more relatively large openings (e.g. through-holes, cavities or the like) (figure 7 and [0060] of Carlson).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the one or more relatively large openings of Carlson with the synthetic resin skin material composite of Yoshimura'465 in view of Xia in order to have --a plurality of holes that penetrate entirely through the urethane resin skin material and the cushion layer in the thickness direction of the synthetic resin skin material composite--.  One of ordinary skill in the art would have been motivated to have incorporated the one or more relatively large openings of Carlson with the synthetic resin skin material composite of Yoshimura'465 in view of Xia, from the stand-point of having a panel structure with openings suitable for receipt of components such as wiring, handles, fasteners, trim, windows, signs, combinations thereof or other components ([0060] of Carlson).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (WO 2017/056465 A1) (referred to herein as "Yoshimura'465") in view of Xia et al. (US 2011/0111657 A1) as applied to claim 1 above, and further in view of Maxey (US 3,740,283 A).
Yoshimura'465 in view of Xia is relied upon as stated above.
Regarding Claim 18:  Yoshimura'465 in view of Xia discloses that the polyurethane foam is a reaction product of a polyol and a polyisocyanate ([Pg. 2, paragraph 7] of Yoshimura'465).
Yoshimura'465 in view of Xia fails to disclose that --the polyol is a polyester polyol or a polyether polyester polyol--.
Maxey discloses a water-blown flexible polyurethane foam prepared from the reaction involving polyol (e.g. polyether or polyester polyol), polyisocyanate, and water ([Col. 1: li. 27-30 and 42-51] of Maxey).  Maxey also discloses that other polyols that are not considered as being purely a polyether polyol or a purely polyester polyol can be used ([Col. 5: li. 63-65] of Maxey).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the polyester polyol of Maxey as the polyol of Yoshimura'465 in view of Xia in order to have --the polyol be a polyester polyol or a polyether polyester polyol--.  One of ordinary skill in the art would have been motivated to have incorporated the polyester polyol of Maxey as the polyol of Yoshimura'465 in view of Xia, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, Maxey clearly discloses that a flexible polyurethane foam can be formed as a reaction product between a polyester polyol and a polyisocyanate.  As such, it would be obvious to a person of ordinary skill in the art at the time the invention was made to have used the polyester polyol of Maxey as the polyol of Yoshimura'465.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (WO 2017/056465 A1) (referred to herein as "Yoshimura'465") in view of Xia et al. (US 2011/0111657 A1) as applied to claim 1 above, and further in view of Yoshimura et al. (WO 2015/022772 A1) (referred to herein as "Yoshimura'772").
Yoshimura'465 in view of Xia is relied upon as stated above.
Regarding Claim 20:  Yoshimura'465 in view of Xia discloses the claimed synthetic resin skin material, but fails to disclose that --the urethane resin skin material has a plurality of holes that penetrate the urethane resin skin material in the thickness direction of the synthetic resin skin material composite, and wherein the plurality of holes do not penetrate through the cushion layer--.
Yoshimura'772 discloses a synthetic leather (ref. #1) in which a polyurethane resin layer (ref. #3) is laminated on a fibrous base material (ref. #2) and has a plurality of openings (ref. #6) extending through the synthetic leather in the thickness direction (figure 1, [0009], and [0028] of Yoshimura'772).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the plurality of openings of Yoshimura'772 with the synthetic resin skin material disclosed by Yoshimura'465 in view of Xia in order to have --a plurality of holes that penetrate the urethane resin skin material in the thickness direction of the synthetic resin skin material composite, and wherein the plurality of holes do not penetrate through the cushion layer--.  One of ordinary skill in the art would have been motivated to have incorporated the plurality of openings of Yoshimura'772 with the synthetic resin skin material disclosed by Yoshimura'465 in view of Xia, from the stand-point of providing the synthetic resin layer with air permeability ([0028]-[0032] of Yoshimura'772).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781